                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                   3:19-cv-695

JODY ROSE, ADMINISTRATRIX OF
THE ESTATE OF KYREE DEVON
HOLMAN, DECEASED,

                Plaintiff,

       vs.

PSA AIRLINES, INC. GROUP
INSURANCE PLAN, PSA AIRLINES
GROUP HEALTH BENEFIT PLAN,
PSA AIRLINES PLAN B EMPLOYEE
BENEFIT PLAN, PSA AIRLINES, INC.,
PSA AIRLINES SHARED SERVICES
ORG., UMR, INC., QUANTUM
HEALTH, INC. aka MYQHEALTH
BY QUANTUM, and MCMC, LLC,

            Defendants.
_____________________________________

                                          COMPLAINT

                                             PARTIES

       1.       Plaintiff, Jody Rose, is the duly appointed Administratrix of the Estate of Kyree

Devon Holman, Deceased (“the Estate”) by virtue of appointment by the Superior Court of

Mecklenburg County, North Carolina, in File No. 19-E-955.

       2.       A true and accurate copy of the Letters of Administration issued by the

Superior Court of Mecklenburg County, North Carolina, File No. 19-E-955, is attached hereto

as Exhibit 1.

       3.       Plaintiff brings this action as the lawful representative of the Estate, for the

exclusive benefit of the next of kin and beneficiaries of Kyree Devon Holman.


      Case 3:19-cv-00695-GCM-DCK Document 1 Filed 12/20/19 Page 1 of 21
       4.     Pursuant to the Health Benefit Summary Plan Description (“SPD”), Defendant

“PSA Airlines Group Health Benefit Plan” is a self-funded health and welfare benefit plan

providing group health benefits to PSA Airlines, Inc. employees and dependents.

       5.     Pursuant to the Form 5500, Defendant “PSA Airlines, Inc. Group Insurance

Plan” is a self-funded health and welfare benefit plan providing group health benefits to PSA

Airlines, Inc. employees and dependents.

       6.     Pursuant to other plan documents produced by Defendants, Defendant “PSA

Airlines Plan B Employee Benefit Plan” is a self-funded health and welfare benefit plan

providing group health benefits to PSA Airlines, Inc. employees and dependents.

       7.     Because of the discrepancies in plan names in the various legally required plan

documents, as alleged above, all three plan entity names are named as defendants in this

action, and are referred to individually and collectively herein as “the Plan.”

       8.     Upon information and belief, the Plan is an “employee welfare benefit plan”

within the meaning of section 1002(1) of the Employee Retirement Income Security Act of

1974, as amended, 29 U.S.C. § 1001 et seq. (“ERISA”).

       9.     The Plan is subject to being sued as a separate entity pursuant to 29 U.S.C. §

1132(d)(1).

       10.    Defendant PSA Airlines, Inc. (“PSA”) is a corporation organized and existing

under the laws of the State of Pennsylvania with its principal office in Ohio, and is registered

in North Carolina and does substantial business in the Western District of North Carolina.

       11.    Pursuant to the Plan and the SPD, PSA is the Plan Administrator of the Plan, as

well as the Plan Sponsor and named fiduciary of the Plan.

       12.    Pursuant to the Plan’s Form 5500, Defendant “PSA Airlines Shared Services


                                    2
      Case 3:19-cv-00695-GCM-DCK Document 1 Filed 12/20/19 Page 2 of 21
Org.” is the Plan Administrator of the Plan and is located in Middletown, Pennsylvania. It is

unclear at this time whether it is an incorporated or formal entity, or is otherwise a separate

entity from PSA Airlines, Inc.

       13.     Because different plan administrators appear to be designated in different

required ERISA documents, as alleged above, both are named as defendants in this action,

and are referred to collectively herein as “PSA.”

       14.     Defendant UMR, Inc. (“UMR”) is a corporation organized and existing under

the laws of the State of Delaware with its principal office in Wisconsin, and is registered in

the North Carolina and does substantial business in the Western District of North Carolina.

       15.     Defendant UMR provides claim administrative services for the Plan such as

making claim payments for medical claims and is the named “claims appeal fiduciary for

medical claims” by the Plan.

       16.     Defendant Quantum Health, Inc. aka MyQHealth by Quantum (“Quantum”) is

a corporation organized and existing under the laws of the State of Delaware with its principal

office in Ohio, and does substantial business in the Western District of North Carolina.

       17.     On information and belief, Defendant UMR contracted with Quantum to

perform certain of UMR’s claim administration responsibilities, including as they related to

the handling the claim and appeal processing and determinations and the external review

coordination at issue in this lawsuit.

       18.     MCMC, LLC (“MCMC”) is a limited liability company organized and existing

under the laws of the State of Delaware with its principal office in Massachusetts and its

external review office in Maryland, and is registered in North Carolina and does substantial

business in the Western District of North Carolina.


                                    3
      Case 3:19-cv-00695-GCM-DCK Document 1 Filed 12/20/19 Page 3 of 21
       19.     Defendant MCMC contracted to provide external review services to the claim

at issue in this lawsuit on behalf of or at the direction of some or all of the other defendants.

       20.     Defendants are fiduciaries under ERISA.

                                 JURISDICTION AND VENUE

       21.     This Court has jurisdiction to hear Plaintiff’s claim pursuant to 28 U.S.C. §

1331, in that the claims arise under the laws of the United States. Specifically, Plaintiff

brings this action to enforce her rights under ERISA, as allowed by 29 U.S.C. § 1132.

       22.     Venue in the Western District of North Carolina is appropriate by virtue of

Plaintiff’s presence in this district and Defendants doing substantial business in this district.

                                  FACTUAL ALLEGATIONS

       A.      Background.

       23.     Kyree Devon Holman (“Kyree”) was born on January 15, 1992.

       24.     Kyree was employed as a flight attendant with PSA Airlines.

       25.     On or about December 20, 2018, Kyree went to an urgent care with flu-like

symptoms and was treated for acute bacterial bronchitis.

       26.     On or about December 23, 2018, Kyree passed out in his hotel room in Canada

on a work layover and was flown back to Charlotte, North Carolina

       27.     On or about December 24, 2018, Kyree was admitted to Novant Hospital in

Charlotte with an extremely elevated heart rate, syncope, and palpitations, which were

treated with cardioversion.

       28.     Thereafter, Kyree underwent a cardiac MRI which revealed myocarditis.

       29.     On December 25, 2018, Kyree experienced a recurrent tachyarrhythmia

requiring another cardioversion and suffered worsening biventricular function.


                                    4
      Case 3:19-cv-00695-GCM-DCK Document 1 Filed 12/20/19 Page 4 of 21
       30.      On December 26, 2018, Kyree was medically air transferred to Duke

University Hospital with acute heart failure and ventricular tachycardia, where he was found

to be in cardiogenic shock upon arrival.

       31.      Over the course of approximately the last week of 2018, Kyree underwent two

biopsies, the second of which revealed giant cell myocarditis.

       32.      Due to Kyree’s acute infective myocarditis, he was evaluated for a heart

transplant in early January, 2019.

       33.      On information and belief, Kyree was number one on the heart transplant

waiting list.

       B.       Initial Claim.

       34.      On or about at least January 2, 2019, January 8, 2019, January 9, 2019,

January 11, 2019, January 14, 2019, and January 16, 2019, Kyree’s medical team at Duke

University Hospital (“Duke”)1 submitted clinical information, progress notes, medical

records, test and lab results, and other relevant information related to Kyree’s condition to

Quantum in support of Kyree’s heart transplant claim.

       35.      On or about January 11, 2019, Duke submitted an urgent request for approval

of a heart transplant on Kyree’s behalf to Quantum by letter dated January 10, 2019.



1
       A number of individuals and entities within the Duke health system submitted claims
and appeals on Kyree’s behalf, provided medical records and test/lab results to Defendants,
wrote reports and letters, and otherwise evaluated, treated, communicated, and advocated on
Kyree’s behalf with respect to this claim, including but not limited to: Duke University
Hospital, Duke University Medical Center, Duke University Medical Center Patient Revenue
Management Organization, Duke University Cardiac Diagnostic Unit, Duke University
Health System, Duke University Health System Department of Care Management, as well as
various individual physicians, nurses, therapists, and other employees. As such, “Duke” is
used throughout this Complaint as an umbrella term encompassing these various entities.


                                    5
      Case 3:19-cv-00695-GCM-DCK Document 1 Filed 12/20/19 Page 5 of 21
       36.     On or about January 16, 2019, Duke submitted additional information to

Quantum and again requested approval for a heart transplant on Kyree’s behalf to Quantum.

       37.     In filing Kyree’s claim, Duke submitted supportive materials including but not

limited to a letter from Duke’s transplant coordinator, a letter from Duke’s transplant

cardiologist, a letter from Duke’s cardiothoracic anesthesiologist, progress notes,

consultation notes, diagnostic studies, research studies, clinical trial results, laboratory

studies, and test results, among other clinical and medical records.

       38.     By letter dated January 17, 2019, PSA and Quantum denied Kyree’s heart

transplant because “according to summary plan description language … this treatment is

considered experimental or investigational … because the effectiveness has not been

established” and “the health benefit plan excludes coverage for ‘experimental drugs and

medicines.’”

   C. Reconsideration of Kyree’s Claim.

       39.     Duke submitted additional clinical information, progress notes, medical

records, lab results, clinical criteria, and other supportive materials to Quantum on or about

at least January 17, 2019, January 22, 2019, January 24, 2019, and January 25, 2019.

       40.     As part of this review of Kyree’s claim for a heart transplant, PSA and

Quantum ordered a medical review to be performed by AllMed Healthcare Management,

who assigned the review to Felix W. Tsai, M.D.

       41.     In his report dated January 23, 2019, Dr. Tsai found that:

               a.      Kyree “does not meet all the InterQual criteria, specifically the alcohol

       abuse criteria;”

               b.      “[t]here are no other treatment possibility [sic] for this patient;”


                                    6
      Case 3:19-cv-00695-GCM-DCK Document 1 Filed 12/20/19 Page 6 of 21
              c.      a prolonged wait for the transplant, including continued transfusions,

       will make finding an appropriate crossmatch for Kyree more difficult; and

              d.      the denial of Kyree’s claim for a heart transplant is upheld based on the

       policy because not all the InterQual criteria are met.

       42.    Based upon Dr. Tsai’s findings, by letter dated January 25, 2019, PSA and

Quantum denied Kyree’s claim for a heart transplant because it did not “meet the Plan’s

adopted clinical criteria because the information submitted does not show no drug or alcohol

misuse by history or drug and alcohol free for at least six months,” which PSA and Quantum

claimed was a requirement of the Summary Plan Description.

       43.    The clinical criteria relied upon to deny Kyree’s claim for a heart transplant by

PSA, Quantum, and Dr. Tsai were the InterQual 2018.2 Procedures Criteria related to

Cardiac Transplantation (“InterQual criteria”).

       44.    The InterQual criteria does not contain any requirement or guideline that a

heart transplant candidate has to be alcohol free for 6 months.

       45.    Also on January 25, 2019, a document titled “Determination Letter” with a

heading that contained the letterhead of “PSA Airlines” and “MyQHealth by Quantum

Health” was issued containing a noncertification for Kyree’s claim for a heart transplant,

which also stated “[f]inal determination regarding payment will be made by the Plan’s claims

administrator, UMR.”

       D.     Expedited Internal Appeal.

       46.    On January 25, 2019 – the very same day as the second denial was issued –

Duke appealed Quantum’s denial of Kyree’s claim for a heart transplant.

       47.    In filing Kyree’s expedited appeal, Duke submitted additional supportive


                                    7
      Case 3:19-cv-00695-GCM-DCK Document 1 Filed 12/20/19 Page 7 of 21
materials including but not limited to Duke Transplant Center’s “Heart Transplant Selection

Criteria,” psychiatry progress notes, and its complete initial claim package, lab studies, and

test results, among other clinical and medical records.

       48.     Duke submitted additional medical records and lab results on or about at least

January 28, 2019, January 30, 2019, and January 31, 2019.

       49.     Duke reiterated to Quantum and PSA that “[t]here is no other option but heart

transplant at this time.”

       50.     As part of its review of Kyree’s expedited appeal, Quantum and PSA ordered a

medical review of the claim to be performed by Medical Review Institute of America, LLC,

who assigned the review to Alon Aharon, M.D.

       51.     In his report dated January 30, 2019, Dr. Aharon found that:

               a.      the procedure was not medically necessary because Kyree met all of the

       InterQual criteria except abstinence from alcohol for 6 months;

               b.      Kyree “will not survive without heart transplant;”

               c.      “[t]he requested heart transplant is not considered medically necessary

       for this member’s clinical scenario based on the submitted InterQual criteria;” and

               d.      the previous denial of Kyree’s claim for a heart transplant is upheld

       because the 6-month abstinence from alcohol InterQual criteria had not been met.

       52.     Based upon Dr. Aharon’s findings, by letter dated January 31, 2019, Quantum

and PSA denied Kyree’s appeal of the denial of his claim for a heart transplant on the

grounds that it did not meet medical necessity criteria because Kyree had not been alcohol

free for 6 months.

       53.     The January 31, 2019 denial constituted Kyree’s final internal administrative


                                    8
      Case 3:19-cv-00695-GCM-DCK Document 1 Filed 12/20/19 Page 8 of 21
remedy and exhausted the Plan’s internal appeal process.

       E.      External Review.

       54.     On February 1, 2019 – the very next day after the final internal denial was

issued by PSA and Quantum – Duke sought an expedited external review of Quantum’s

denial of Kyree’s claim for a heart transplant.

       55.     In filing Kyree’s expedited external review request with Quantum, Duke

marked the cover page “*URGENT*” in large handwritten letters and additionally

designated it as “Urgent Response Needed.”

       56.     Duke submitted Kyree’s external review request to Quantum at or about

2:57p.m. on February 1, 2019 and included a letter from Duke’s transplant coordinator, a

letter from Duke’s medical director/transplant cardiologist, and additional clinical

information, including but not limited to advanced heart failure, neurosurgery, speech

pathology, infectious disease, and ophthalmology progress notes, as well as blood count,

LDH, blood gas, arterial, chest x-ray, and other test/lab results, among other clinical and

medical records.

       57.     Duke again reiterated to Defendants that “[t]here is no other option but heart

transplant at this time.”

       58.     On information and belief, Quantum transmitted Kyree’s urgent external

review request and medical records directly to MCMC.

       59.     MCMC received Duke’s urgent external review request and medical records at

or about 3:21p.m. on February 1, 2019.

       60.     In spite of the urgent request for review, MCMC performed Kyree’s external

review as a “standard” review to be decided within 45 days and not as an “expedited” review


                                    9
      Case 3:19-cv-00695-GCM-DCK Document 1 Filed 12/20/19 Page 9 of 21
to be decided within 72 hours, as had been requested.

       61.       Quantum and PSA were aware that MCMC intended to perform the external

review as standard (45 days) and not expedited (72 hours).

       62.       On information and belief, Duke contacted MCMC to determine why it was

processing Kyree’s review as standard and not expedited and was told that Kyree’s claim did

not meet the criteria for an expedited review.

       63.       Duke submitted additional medical records on or about at least February 4,

2019, February 5, 2019, February 8, 2019, and February 11, 2019.

       64.       Had MCMC performed the external review on an expedited basis, as

requested, its decision to allow Kyree’s heart transplant would have been due no later than

the afternoon of February 4, 2019.

       65.       On February 9, 2019, while waiting for his transplant to be approved by

Defendants, Kyree died in the cardiac unit at Duke Hospital, less than one month after his

27th birthday.

       66.       On March 6, 2019, MCMC overturned Quantum and PSA’s denial of Kyree’s

claim for a heart transplant.

       67.       In its report dated March 6, 2019, among other findings, MCMC found that:

                 a.     “[t]he requested service is not a Plan/Benefit exclusion as defined by

       the Summary Plan Description;”

                 b.     “[a]lcohol use before cardiac transplant is not listed as a benefit

       exclusion;”

                 c.     the heart transplant is not considered to be experimental/

       investigational;


                                   10
     Case 3:19-cv-00695-GCM-DCK Document 1 Filed 12/20/19 Page 10 of 21
               d.      the heart transplant is “considered clinically appropriate by medical

       specialist who perform cardiac transplant and reliable medical evidence would not

       consider some alcohol use a contra indication to cardiac transplant;”

               e.      the heart transplant is medically necessary as defined by the Summary

       Plan Description;

               f.      the heart transplant is being done “to save the patient’s life;” and

               g.      the denial of Kyree’s claim for a heart transplant is overturned.

       68.     No heart transplant was ever performed on Kyree, as he died 5 days after when

the denial of his heart transplant should have been overturned, but approximately 4 weeks

before the denial of his heart transplant was actually overturned.

       69.     Kyree died as a direct and proximate result of being denied a heart transplant.

       70.     Plaintiff has exhausted the appeal process and administrative remedies under

the Plan, and this claim is ripe for judicial review pursuant to 29 U.S.C. § 1132.

                               FIRST CLAIM FOR RELIEF:
                            WRONGFUL DENIAL OF BENEFITS
                           UNDER ERISA, 29 U.S.C. § 1132(a)(1)(b)

       71.     Plaintiff repeats and realleges the allegations contained in the foregoing

paragraphs as if set forth fully herein.

       72.     Defendants had a duty to provide health insurance coverage to Kyree under the

terms of the Plan.

       73.     Defendants wrongfully withheld health benefits due and owing under the Plan.

       74.     Defendants have wrongfully denied benefits in violation of the Plan and SPD

provisions, and ERISA, for the following reasons:

               a.      The Plan and SPD allow for and provide coverage for the treatment;


                                   11
     Case 3:19-cv-00695-GCM-DCK Document 1 Filed 12/20/19 Page 11 of 21
        b.     The heart transplant procedure prescribed by Kyree’s medical team at

 Duke was reasonable and necessary to address his medical condition;

        c.     Kyree was entitled to the health benefits, as the heart transplant

 procedure was medically necessary;

        d.     Plaintiff, on behalf of Kyree, was wrongfully denied healthcare benefits

 due under the Plan;

        e.     Defendants’ interpretations of the definitions contained in the Plan are

 contrary to and exceed the permissible scope of the provisions of ERISA, the Plan,

 the SPD, and are unreasonable;

        f.     Defendants failed to accord proper weight to the evidence in the

 administrative record and/or claim file;

        g.     Defendants failed to accord proper weight to the opinions of Kyree’s

 medical providers who know him and are familiar with his situation and condition;

        h.     Defendants failed to accord proper weight to the evidence in the

 administrative record and/or claim file showing Kyree’s treatment was medically

 necessary and covered by the terms of the Plan and SPD;

        i.     Defendants’ application of medical necessity criteria contained in the

 Plan and/or other criteria or guidelines is contrary to and exceeds the permissible

 scope of the provisions of ERISA, the Plan, the SPD, and is unreasonable;

        j.     Defendants’ finding that Kyree’s heart transplant was excluded from

 coverage under the terms of the Plan due to it not being medically necessary was in

 error, violated the terms of the Plan, was arbitrary and capricious, and an abuse of

 discretion as a matter of law;


                              12
Case 3:19-cv-00695-GCM-DCK Document 1 Filed 12/20/19 Page 12 of 21
        k.       Defendants’ interpretation of and reliance upon InterQual criteria was

 unreasonable;

        l.       Defendants’ reliance upon inapplicable clinical criteria or guidelines,

 including but not limited to InterQual criteria, was in error and an abuse of discretion

 as a matter of law;

        m.       Defendants’ denial based upon their finding that Kyree had not been

 alcohol free for at least 6 months was in error, violated the terms of the Plan, and was

 an abuse of discretion as a matter of law;

        n.       Defendants’ denial based upon their finding that the procedure was

 experimental or investigational was in error, violated the terms of the Plan, and was

 an abuse of discretion as a matter of law;

        o.       Plaintiff’s claim met the relevant Plan standards, definitions, and

 criteria for coverage and/or certification;

        p.       Defendants’ denials of Kyree’s claim for a heart transplant led directly

 and proximately to Kyree’s death;

        q.       Defendants’ failure to ensure that the external review was conducted

 within 72 hours was in error, violated the terms of the Plan, was an abuse of

 discretion as a matter of law, and led directly and proximately to Kyree’s death;

        r.       Defendant MCMC’s failure to conduct the external review on an

 emergency basis within 72 hours was in error, violated the terms of the Plan, was an

 abuse of discretion as a matter of law, and directly led to Kyree’s death; and

        s.       Plaintiff on behalf of Kyree has been treated differently from similarly-

 situated participants and beneficiaries;


                              13
Case 3:19-cv-00695-GCM-DCK Document 1 Filed 12/20/19 Page 13 of 21
       75.     Kyree died waiting for a heart transplant due to Defendants’ actions.

       76.     By and through their conduct, actions, and inaction alleged herein, Defendants

wrongfully denied health benefits to Kyree and Plaintiff under the Plan, the SPD, ERISA and

its promulgating regulations, and as otherwise proscribed by law.

       77.     Defendants have violated their contractual obligations to furnish health

benefits to Kyree and Plaintiff.

       78.     ERISA permits Plaintiff to sue for a denial of benefits, which is not

extinguished by death either under case law or the plain language of the statute.

       79.     Were Plaintiff not to have the right to sue on Kyree’s behalf for a wrongful

denial of benefits, as alleged herein, due to Kyree’s untimely death as a result of Defendants’

wrongful denial, Defendants would be incentivized to prolong future claims and appeals until

the participant dies, as here, thereby absolving them from liability.

       80.     Plaintiff seeks the full value of the heart transplant and any related services, as

well as all other benefits to which Kyree would have been entitled had he lived.

       81.     As a result of the conduct of Defendants, Plaintiff has suffered significant

damages, including medical expenses, attorney fees, and costs.

                                 SECOND CLAIM FOR RELIEF:
                                BREACH OF FIDUCIARY DUTY
                               UNDER ERISA, 29 U.S.C. § 1132(a)(3)

       82.     Plaintiff repeats and realleges the allegations contained in the foregoing

paragraphs as if set forth fully herein.

       83.     Plaintiff alleges this claim for relief in the alternative to the extent that any

relief is duplicative of the benefits sought under the First Claim for Relief, but not with




                                   14
     Case 3:19-cv-00695-GCM-DCK Document 1 Filed 12/20/19 Page 14 of 21
respect to relief sought that is in addition to or exceeds the relief sought under the First Claim

for Relief that may be awarded under the Court’s power to order equitable, remedial, or other

appropriate relief.

       84.     At all relevant times alleged herein, Defendants were both named and

functional fiduciaries of the Plan and were acting in a fiduciary capacity with respect to the

specific issues alleged herein, including all conduct, actions, and inaction alleged.

       85.     29 U.S.C. § 1132(a)(3), provides that:

               A civil action may be brought by a participant, beneficiary, or
               fiduciary (A) to enjoin any act or practice which violates any
               provision of this subchapter or the terms of the plan, or (B) to
               obtain other appropriate equitable relief (i) to redress such
               violations or (ii) to enforce any provisions of this subchapter or
               the terms of the plan.

       86.     29 U.S.C. § 1109(a), provides that:

               Any person who is a fiduciary with respect to a plan who breaches
               any of the responsibilities, obligations, or duties imposed upon
               fiduciaries by this subchapter shall be personally liable to make
               good to such plan any losses to the plan resulting from each such
               breach, and to restore to such plan any profits of such fiduciary
               which have been made through use of assets of the plan by the
               fiduciary, and shall be subject to such other equitable or remedial
               relief as the court may deem appropriate, including removal of
               such fiduciary.

       87.     29 U.S.C. § 1104(a)(1)(A), obligates a fiduciary to “ discharge his duties with

respect to a plan solely in the interest of the participants and beneficiaries and for the exclusive

purpose of providing benefits to participants and their beneficiaries and defraying reasonable

expenses of administering the plan.”

       88.     29 U.S.C. § 1104(a)(1)(B), obligates a fiduciary to act “with the care, skill,

prudence, and diligence under the circumstances then prevailing that a prudent man acting in



                                   15
     Case 3:19-cv-00695-GCM-DCK Document 1 Filed 12/20/19 Page 15 of 21
a like capacity and familiar with such matters would use in the conduct of an enterprise of a

like character and with like aims.”

       89.    29 U.S.C. § 1104(a)(1)(D), obligates a fiduciary to act “in accordance with the

documents and instruments governing the plan insofar as such documents and instruments

are consistent with the provisions of this subchapter and subchapter III.”

       90.    These ERISA fiduciary duties have been described repeatedly by courts as “the

highest known to the law.”

       91.    By their conduct, actions, and inaction alleged herein, Defendants, both

individually and collectively, breached their fiduciary duties in at least the following ways:

              a.      By failing to act with the care, skill, prudence, and diligence under the

       circumstances then prevailing that a prudent man acting in a like capacity and familiar

       with such matters would use in the conduct of an enterprise of a like character and

       with like aims;

              b.      By failing to act solely in the interest of and for the exclusive purpose

       of providing benefits to participants and their beneficiaries and defraying reasonable

       expenses of administering the Plan;

              c.      By failing to discharge its duties or otherwise act in accordance with

       the documents and instruments governing the Plan;

              d.      By misapplying or misinterpreting Plan language, terms, definitions,

       and criteria to deny Kyree’s claim for a heart transplant and associated services;

              e.      By finding that Kyree’s claim does not meet relevant Plan standards,

       definitions, and/or criteria for coverage;




                                   16
     Case 3:19-cv-00695-GCM-DCK Document 1 Filed 12/20/19 Page 16 of 21
        f.     By failing to certify, approve, or authorize Kyree’s heart transplant;

        g.     By wrongfully withholding benefits due and owing;

        h.     By unreasonably delaying the approval of Kyree’s claim for a heart

 transplant and associated services where his condition was critical and time was of the

 essence, resulting in Kyree’s death;

        i.     By not approving and certifying Kyree’s claim for a heart transplant;

        j.     By applying inapplicable InterQual criteria to Kyree’s claim;

        k.     By misinterpreting and misapplying InterQual criteria to Kyree’s claim,

 including but not limited to requiring that Kyree have been alcohol-free for 6 months

 prior to the heart transplant in order to qualify for coverage, where no such

 requirement exists;

        l.     By ignoring Kyree’s medical team’s opinions that even if a 6-month

 alcohol free requirement existed – which it did not – that Kyree had a sufficient social

 structure and support system and counseling to alleviate any such concerns;

        m.     By finding that Kyree’s claim for a heart transplant did not satisfy the

 criteria to perform the external review on an expedited basis within 72 hours;

        n.     By not making a determination on external review on an expedited

 basis within 72 hours;

        o.     By failing to accord proper weight to the evidence in the administrative

 record and/or claim file;

        p.     By mishandling essential Plan functions delegated to them;

        q.     By failing to administer the plan fairly and impartially, for the




                              17
Case 3:19-cv-00695-GCM-DCK Document 1 Filed 12/20/19 Page 17 of 21
        exclusive benefit of participants and beneficiaries under the Plan, including the

        Plaintiff in this case.

                r.      By failing to exercise appropriate authority or control over Plan assets;

                s.      By failing to monitor Defendant UMR and failing to ensure its

        compliance with the Plan, ERISA, and otherwise applicable laws and regulations;

                t.      By failing to monitor Defendant Quantum and failing to ensure its

        compliance with the Plan documents, ERISA, and otherwise applicable laws and

        regulations;

                u.      By failing to monitor Defendant MCMC and failing to ensure its

        compliance with the Plan documents, ERISA, and otherwise applicable laws and

        regulations; and

                v.      By breaching and/or otherwise violating the express and/or implied

        agreements, terms, conditions, promises, representations, and warranties contained in

        the governing Plan documents.

        92.     Kyree died waiting for a heart transplant due to Defendants’ actions.

        93.     By and through their conduct, actions, and inaction alleged herein, Defendants

breached their fiduciary duties to Plaintiff under the Plan, the SPD, ERISA and its

promulgating regulations, and as otherwise proscribed by law.

        94.     Defendants’ fiduciary obligations to Plaintiff exist regardless of any purported

grant of discretionary authority. As such, the standard of review applicable to this claim is de

novo.

        95.     Plaintiff, on behalf of Kyree, suffered an equitable injury(ies) as a result of




                                   18
     Case 3:19-cv-00695-GCM-DCK Document 1 Filed 12/20/19 Page 18 of 21
Defendants’ breach of fiduciary duty, including but not limited to the loss of the heart

transplant and associated services, as well as enduring significant pain, suffering,

unnecessary degradation of health, loss of quality of life, and ultimately, Kyree’s death.

       96.     ERISA permits Plaintiff to sue for breach of fiduciary duty, which is not

extinguished by death either under case law or the plain language of the statute.

       97.     Were Plaintiff not to have the right to sue on Kyree’s behalf for breach of

fiduciary duty, as alleged herein, due to Kyree’s untimely death occurring as a direct and

proximate result of their breaches, Defendants would be incentivized to prolong future

claims and appeals until the participant dies, as here, thereby absolving them from liability.

       98.     Plaintiff seeks equitable relief in the form of the full value of the heart

transplant and any related services, as well as all other benefits to which Kyree would have

been entitled had he lived.

       99.     As a direct and proximate result of Defendants’ breach of fiduciary duty,

Plaintiff has suffered harm and damages, and is entitled to have judgment entered in her

favor and against Defendants in an amount to be determined at trial.

       100.    Pursuant to ERISA 29 U.S.C. § 1132(a)(3), this Court should award

appropriate equitable, remedial, or “make whole” relief to redress Defendants’ violations of

ERISA and the Plan and to enforce the provisions of ERISA and the Plan.

       101.    Plaintiff is entitled to such equitable relief as this Court may deem appropriate,

including but not limited to surcharge, disgorgement of ill-gotten profits and gains,

imposition of a constructive trust, restitution, equitable estoppel, and/or any other appropriate

equitable relief.




                                   19
     Case 3:19-cv-00695-GCM-DCK Document 1 Filed 12/20/19 Page 19 of 21
 WHEREFORE, Plaintiff prays that the Court:

 1. Find that Plaintiff is entitled to sue Defendants for recoupment of benefits due

    under the Plan;

 2. Grant Plaintiff declaratory and injunctive relief, finding that she is entitled to

    recover for Kyree’s healthcare benefits under the terms of the Plan;

 3. Grant Plaintiff declaratory and injunctive relief, finding that Kyree was entitled to

    coverage for the heart transplant procedure and related services and other

    associated health benefits under the terms of the Plan, and that Defendants be

    ordered to pay the benefits owed;

 4. Grant Plaintiff a declaratory judgment finding that Kyree’s heart transplant

    procedure was medically necessary and therefore a covered treatment under the

    terms of the Plan;

 5. Declare that Defendants have violated the duties, responsibilities, and obligations

    imposed upon them as fiduciaries under ERISA;

 6. Grant Plaintiff injunctive or other appropriate equitable relief, finding that she is

    entitled to healthcare benefits to remedy the breach of fiduciary duty;

 7. Compel Defendants to make good to Plaintiff for all losses resulting from

    Defendants’ breach of fiduciary duty;

 8. Award declaratory and injunctive relief, finding that Plaintiff is entitled to recover

    from Defendants the actual damages and all other losses incurred as a result of

    Defendants’ breach of fiduciary duty;

 9. Award monetary damages in an amount to be proven at trial;



                              20
Case 3:19-cv-00695-GCM-DCK Document 1 Filed 12/20/19 Page 20 of 21
 10. Grant Plaintiff appropriate equitable relief against Defendants, as permitted by

    law, equity, and the federal statutory provisions set forth herein, including but not

    limited to surcharge, disgorgement, constructive trust, restitution, equitable

    estoppel, and/or any other appropriate remedial relief;

 11. Award Plaintiff prejudgment interest of at least the North Carolina legal rate of

    8%;

 12. Award Plaintiff all reasonable attorneys’ fees and expenses incurred as a result of

    Defendants’ actions alleged herein pursuant to 29 U.S.C. § 1132(g) or as

    otherwise provided by law; and

 13. Award such other and further relief as this Court may deem just and proper.


    This the 20th day of December, 2019.


                              /s/Norris A. Adams, II
                              NORRIS A. ADAMS, II
                              N.C. Bar No. 32552
                              E-mail: nadams@essexrichards.com
                              CAITLIN H. WALTON
                              N.C. Bar No. 49246
                              Email: cwalton@essexrichards.com
                              ESSEX RICHARDS, P.A.
                              1701 South Boulevard
                              Charlotte, NC 28203-4727
                              Phone: (704) 377-4300
                              Facsimile: (704) 372-1357

                              Attorneys for Plaintiff




                              21
Case 3:19-cv-00695-GCM-DCK Document 1 Filed 12/20/19 Page 21 of 21
